 ENDLESS MOLD, INC.EndlessMold, Inc.andInternationalUnion, UnitedAutomobile,Aerospaceand Agricultural Imple-mentWorkers of America(UAW), Petitioner.Case 7-RC-12022April 19, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, a secret ballot election wasconducted on October 31, 1973, among the employ-ees in the stipulated unit described below. The tallyof ballots furnished the parties showed that, ofapproximately 85 eligible voters, 61 cast valid ballots,of which 41 were for, and 20 against, the Petitioner.There were no challenged ballots. Thereafter, theEmployer filed timely objections to conduct affectingthe results of the election.On December 17, 1973, the Regional Directorissued and served on the parties his Report andRecommendation on Objections recommending thatthe objections be overruled in their entirety andPetitioner be certified as the exclusive collective-bargaining representative in the stipulated unit.Thereafter, the Employer filed exceptions 1 to theRegional Director's report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:Allproduction andmaintenance employees,iIn the absence oftimely exceptions,we issued a Decision andCertification of Representativeon January 10, 1974, in which weadoptedthe RegionalDirector's recommendationthat the Employer's objections beoverruled in their entirety and that the Petitionerbe certified as theexclusive bargaining representativeof the Employer's employeesin the unitfound appropriateOn January 16, 1974, the Employerfiled a request forLate Filingof Exceptionsand Motion for ReconsiderationOn January 21,159including shipping and receiving employees andtruck drivers employed by the Employer at its 500East Second Street, Rochester, Michigan, facility;but excluding all officeclericalemployees, toolroom employees,managerialemployees, guardsand supervisorsas definedin the Act.5.The Board has considered the objections, theRegionalDirector's report, and the Employer'sexceptions and brief and hereby adoptsthe RegionalDirector's findings, conclusions, and recommenda-tions.2The Regional Director found that approximately 2weeks before the election the Petitioner distributed aletter to all employees which stated:"INITIATIONFEES-Costof joining UAW has been waived forallEndless Mold employees."3 The Regional Direc-toralso found that union representatives toldemployees at three meetings prior to the election thatany employee employed by the Employer when thePetitioner was "voted in" would not be required topay initiation fees. The Regional Director concludedthat the Petitioner's waiver did not constitute a basisfor setting aside the election, relying on our decisioninDIT-MCO, Incorporated,163 NLRB 1019. At thetime of the Regional Director's decision, the Su-preme Court had not yet expressed its views on thisissue.We have reviewed thismatter inlight of theSupreme Court's decision inN. L. R. B. v. SavairManufacturing Company,414 U.S. 270 (December 17,1973),and have concluded that the Petitioner'swaiver of initiation fees here does not warrant settingaside the election. InSavairthe Supreme Courtcharacterized thewaiver of initiationfees as alegitimate interest of the unionin eliminating an"artificial obstacle," e.g., the expense of representa-tion, from the employees' free choice in the election.This union interest "can be preserved as well bywaiver of initiation fees available not only to thosewho have signed up with the union before an electionbut also to those who join after the election." Theavailability to all employees eligible to vote in theelection,whether they should join the union beforeor after the election,ensuresthat the waiver has notbeen conditioned upon support of the union in anyform during the election. The absence of suchcondition avoids the creation of any impression thatemployees who refrain from supporting the unionwould be penalized therefor in comparison withthose employees who support the union during theelectoral campaign. The waiver in the instant case1974, we granted the Employers motion and revoked our January10, 1974,Decision and Certification of Representative2 In the absence of exceptions thereto,we adoptproformatheRegionalDirector's recommendation to overrule Objections 2 and 3(c), respectively.3The letteralso stated:"UA W DUES-UAWduesdo not begin untilyou startreceivingUAW benefitsthrough a signed contract .210 NLRB No. 34 160DECISIONS OF NATIONALLABOR RELATIONS BOARDwas available to all eligible voters in the election, wasoptionable before or after the election, and wasclearlynot conditioned upon the expression ofsupport for the Union in any form during theelectoralprocess.4We find thatthePetitioner'swaiver did not interfere with employee free choice inthe election and, consequently,that the electionshould not be set aside.As the Petitioner has received a majority of thevalid ballots cast, we shall certify it as the exclusivebargaining representative of the employees in theunit found appropriate.4The additional fact that the Union,in its oral waiver of initiation fees,limited the availability of that waiver to only those individuals who wereemployed when it was"voted in" could not, in our view,be deemed to haveaffected the election.Whatever the impact of such a limitation,it is clearCERTIFICATION OF REPRESENTATIVEIt ishereby certifiedthat a majority of the validballots has been cast for the International Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America (UAW), and that,pursuanttoSection 9(a) of the National LaborRelations Act, as amended,the said labor organiza-tion is the exclusive representative of all theemployeesin the unit found appropriate herein forthe purposesof collective bargaining with respect torates of pay,wages,hours of employment,and otherterms and conditions of employment.that it would only affect those individuals hired after the election who, inany event,could not have participated in the election and could not havehad any effect on its outcome.